Citation Nr: 1715810	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-06 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE


Entitlement to an initial rating in excess of 30 percent disabling for coronary artery disease prior to November 4, 2015, and in excess of 60 percent thereafter.


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the Vietnam Era from September 1966 to July 1968.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for coronary artery disease and assigned a 30 percent evaluation, effective August 31, 2010.
In September 2015, the Board remanded this matter for further development.

During the course of the appeal, in a January 2016 rating decision, the RO increased the rating for coronary artery disease to 60 percent, effective December 14, 2015.  As this increase does not constitute a full grant of the benefit sought, the Veteran's claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In July 2016, the Board remanded this matter for a second time for further development. 

In an August 2016 rating decision, the RO changed the effective date from December 14, 2015 to November 4, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its July 2016 remand, the Board ordered that a medical opinion be obtained, as well as a VA medical examination if deemed necessary by the cardiologist, to determine the severity of the Veteran's service-connected coronary artery disease.  In response to the remand directives, the VA cardiologist noted that in his December 2015 examination of the Veteran, he could not determine the severity of the Veteran's disability because the Veteran cancelled the nuclear myocardial perfusion test recommended by the cardiologist and refused to reschedule.  A radiology note reported that the Veteran cancelled the test and refused to reschedule because he was not doing well at the time and could not perform the test. (See Salem, VA Radiology Services Note dated December 8, 2015).  Therefore, the Board finds that the Veteran had good cause for cancelling the test.  On remand, VA should contact the Veteran to give him an opportunity to appear for a rescheduled test, if deemed necessary.
The Board also recognized in its 2016 remand that clinical testing may not be available to determine the severity of the Veteran's disability; therefore, a factual review of the evidence would be required.  The examiner's December 2015 examination notes that the complaints by the Veteran regarding his coronary artery disability "points to less than four METS (<4) of activity."  This conclusion is vague and does not give a clear indication of the severity of the Veteran's disability.  Additionally, there has been no attempt to measure the Veteran's METS limitations for the entire period of the Veteran's pending claim.  

The Veteran has had frequent reports of chest pain throughout the appeal period. (See UVA medical record dated May 14, 2014, December 2015 VA examination, and June 13, 2013 Charlottesville, VA Clinic note).  There has also been a reporting of transient congestive heart failure as recent as July 2016. (See Salem VA medical record dated July 25, 2016).  While the Veteran's April 2011 VA examination revealed METS estimated at 5-7, the Veteran's private physician noted that the Veteran's METS rating should be at least 1-3 or 3-5. (See Rhapine Medical dated February 6, 2016).  An echocardiogram reported that the Veteran did not have systolic or diastolic dysfunction. (Salem, VA dated February 21, 2014).  Both VA cardiologists indicate difficulty in estimating the Veteran's METS and exertional limitations due to his sedentary lifestyle.  (See cardiology note from November 2015 (Salem, VA) and April 2011 VA examination).  As such, it is necessary that a new examination is given, if feasible, and that the evidence of record is reviewed to give an accurate estimation of the Veteran's METS limitations throughout the entire appeal period.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a VA cardiologist that has not previously examined the Veteran or provided an opinion to determine the severity of the Veteran's service-connected coronary artery disease. 

If, and only if, the VA cardiologist deems it necessary, schedule the Veteran for a VA medical examination to determine the severity of the Veteran's service-connected coronary artery disease for the entire pendency of his claim.  

The examiner must document that he or she reviewed the file in the examination report.

(a)  The examiner's opinion must address the severity of the heart disability for the entire pendency of the Veteran's claim (from August 31, 2010 - present) under the appropriate Diagnostic Code (currently DC 7005).  

If the Veteran is unable or unwilling to have the requested examination completed, determine the severity of the veteran's coronary artery disease for the entire pendency of his claim using a factual review of the evidence of record.  

(b)  If the Veteran has had different levels of severity of his service-connected coronary artery disease at different time periods, those should be noted by the examiner.  The examiner is asked to provide an explanation for how he/she came to the conclusions of the severity of the Veteran's service-connected coronary artery disease for each appropriate time period, particularly with respect to the METs shown or estimated by the reported activity level if METs cannot be ascertained by clinical testing.
The examiner should note which METS level the Veteran's level of activity would correspond with (i.e. 7-10 METS, 5-7 METS, 3-5 METS, or 3 METS or less).

(c)  The examiner is advised to provide a rationale for any conclusions reached, including but not limited to, if the examiner cannot ascertain the severity of the condition with or without the use of clinical testing. 

2.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




